RABINOWITZ, Justice
(dissenting).
I must .adhere to the position I adopted in my dissenting opinions in Application of Brewer,1 Application of Johnson,2 and Application of Hanson,3 In the course of these dissents, I concluded that SLA 1965, chapter 47, section 1 (6) could not furnish a basis for admission to the Alaska Bar Association. I reached this conclusion because:
A comparison of the provisions of SLA 1965, ch. 47, with the standards for .admission established by Rule II, Rules of the Alaska Bar Association, discloses that chapter 47 has significantly altered and relaxed the standards accepted by this court when it approved Rule II, Rules of the Alaska Bar Association. The salient alteration effected by chapter 47 is its elimination of the requirement that the applicant successfully pass a bar examination.4
An additional reason for my position was that prior to the Hanson .and Johnson cases this court had held in Application of Houston5 that
the legislature may enact laws governing admission to practice law but hold that it may not require this court to admit on *87standards other than those accepted or established by the court.
In my view, the legislature’s repeal of subsection (6), section 1, of chapter 47, SLA 1965 will have a salutary effect in regard to admission questions.6 For now the legislative standards embodied in AS 08.08.130 bear a rational relation to the problem of determining an applicant’s fitness to practice law in Alaska.
I would affirm the Board of Governor’s decision denying petitioner admission to the Alaska Bar.

. 430 P.2d 150, 153 (Alaska 1967).


. (Supreme Ct.), Alaska L.J., Vol. 4, No. 6, pp. 87-88 (June 1966).


. (Supreme Ct.), Alaska L.J., Vol. 4, No. 6, p. 87 (June 1966).


. Application of Hanson, (Supreme Ct.), Alaska L.J., Vol. 4, No. 6, p. 87 (June 1966) (footnote omitted).


. 378 P.2d 644-645 (Alaska 1963) (footnotes omitted).


.SLA 1967, eh. 135, § 1.